Citation Nr: 9922935	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  99-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's PTSD 
evaluation from 10 to 70 percent.  

The Board notes that at the time the case was certified to 
the Board the veteran was represented by the State Department 
of Veterans Affairs for Alabama.  However, in July 1999, the 
veteran submitted a VA Form 21-22 indicating that he is now 
represented by the American Legion.


REMAND

In a supplemental VA Form 9, dated in July 1999, and 
submitted directly to the Board, the veteran requested a 
videoconference hearing before a Member of the Board.  
Additionally, the veteran submitted additional evidence in 
July 1999.  However, as noted above this evidence was 
submitted directly to the Board, and thus, the RO has not had 
the opportunity to review such evidence.  The veteran did not 
waive consideration of this evidence by the RO.   
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider the 
additional evidence submitted by the 
veteran in July 1999.

2.  The RO should schedule the veteran 
for a videoconference hearing at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






